Chase, J.:
The defendant, a justice of the peace in the county of Cayuga,; having his office at his house, in the town of Summer hill, in January, 1901, issued a summons in favor of the plaintiff against one K. and others, and issue was joined in said action. The case was. adjourned by mutual agreement until the fourteenth day of February at the town hall in the town of Summerhill. On the twelfth day of February the worst and most severe blizzard known for several-years commenced and continued until the sixteenth day of February. The defendant resided about three miles and the plaintiff about four miles from.said town hall. On the day to which the. case was adjourned the roads were impassable for teams. On that day the mails were not ■ carried on account of the storm. If was-the first time' that the mails had not been carried in that locality for four years. No effort was made by the people of that school district to open the roads until the sixteenth of February. On the-fourteenth of February the defendant was sick with a severe cold: and not well enough to be out in such a severe storm. He did not. go out or do any work except to assist in the work within the buildings at the farm.
The plaintiff admits that there was a very severe storm on the-day to which the case was adjourned, and that the roads were not' open or passable for teams, but he went to the town hall by walking through the fields. He did not find any one there. He waited for more than one hour after the time to which the casé was-adjourned, and then went across the fields about two miles to the: defendant’s' house and asked the defendant to attend to the case. The defendant replied that he was not well enough to go out in such a severe storm, and that he had now lost jurisdiction of the-case. He further said that he would “ issue a new summons and. restore the case to the time of trial ” without charging any costs.. Plaintiff said he would see counsel and went away and subsequently brought this action against the defendant in the City Court of Cortland, claiming damages by reason of the alleged negligence of the-defendant in failing to perform his official duties. A trial was had and judgment rendered against the defendant in favor of the plaintiff for four dollars damages, besides costs, from which judgment an appeal was taken to the County Court, of the county of" *169Oortland, where the judgment so rendered by such City Court was-reversed.
A judicial officer is not required at his peril to meet engagements. So far as his duties are ministerial, he like other public officers, is required to exercise reasonable diligence in the discharge of official duties. The record does not disclose any evidence of bad faith on the part of the defendant, and a simple statement of the facts is sufficient to show that the defendant should not be held negligent in the performance of his duties as a justice of the peace. Judgment should be affirmed, with costs.
Judgment unanimously affirmed, with costs.